In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00368-CV
     ___________________________

  IN THE INTEREST OF G.C., A CHILD



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-679046-20


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant A.C. (Mother) appeals the trial court’s final order terminating her

parental rights to G.C. (Gail).1 See Tex. Fam. Code Ann. §§ 161.001(b), 161.004.

Because we find no arguable grounds for reversal, we affirm the trial court’s order of

termination.

      Appellee Texas Department of Family and Protective Services (the

Department) filed a petition seeking to terminate Mother’s parental rights, partially

based on her irrevocable affidavit of relinquishment and on her continued drug use

after she failed to complete a court-ordered, substance-abuse-treatment program. See

id. §§ 161.001(b)(1)(K), (P), 161.103(e). At a bench trial, Gail’s caseworker, Jennifer

Knight, testified that termination was justified based on Mother’s voluntary affidavit

of relinquishment. Knight believed that the termination of Mother’s parental rights

would be in Gail’s best interest because of Gail’s improved circumstances with her

foster family, who wanted to adopt Gail. Gail’s court-appointed special advocate

agreed that Gail’s best interest would be served by the trial court’s accepting Mother’s

affidavit and terminating Mother’s parental rights. The trial court accepted Mother’s

affidavit and signed a final order terminating Mother’s parental rights based on

Mother’s irrevocable relinquishment affidavit and based on Gail’s best interest. See id.



      We use aliases to refer to the child and her family members. See Tex. Fam.
      1

Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                           2
§ 161.001(b)(1)(K), (b)(2).     Gail’s attorney ad litem agreed to and approved the

termination order. Mother appealed the order.2

      Mother’s appointed appellate counsel filed a brief stating that he has conducted

a professional evaluation of the record and has concluded that there are no arguable

grounds to be advanced to support an appeal of the trial court’s termination order and

that the appeal is frivolous. On this basis, counsel also requests to be allowed to

withdraw from his representation of Mother. Counsel’s brief presents the required

professional evaluation of the record demonstrating why there are no reversible

grounds on appeal. See Anders v. California, 386 U.S. 738, 744 (1967); see also In re K.M.,

98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, order) (holding Anders

procedures apply in cases involving termination of parental rights), disp. on merits,

No. 2-01-349-CV, 2003 WL 2006583 (Tex. App.—Fort Worth May 1, 2003, no pet.)

(mem. op.) (per curiam). Further, counsel and this court informed Mother of her

right to request the record and to file a pro se response. See Kelly v. State, 436 S.W.3d

313, 318–20 (Tex. Crim. App. 2014). This court provided Mother with a copy of the

appellate record. The Department has notified this court that it agrees with Mother’s

counsel that there are no arguable grounds to be advanced on appeal.

      In reviewing a brief that asserts an appeal is frivolous and that fulfills the

requirement of Anders, this court is obligated to undertake an independent

      2
          Gail’s father’s parental rights were terminated in a separate order; he does not
appeal.


                                             3
examination of the record to determine if any arguable grounds for appeal exist. See

In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied). Mother

responded to counsel’s Anders brief. She argues that her sister, Anne Cook, wrongly

interfered with the Department’s actions because Cooke had been employed by the

Department. In support of this accusation, she alleges that (1) Gail was removed

without the Department’s interviewing Mother or her “family members” and

(2) Mother and Cindy Kane, Gail’s grandmother,3 passed several drug tests requested

by the Department. Finally, she contends that trial counsel “threatened” Mother to

coerce her into signing the affidavit of relinquishment; thus, her relinquishment was

involuntary.

      The record reflects that the Department met with Mother and Kane several

times before filing a suit affecting the parent–child relationship and obtaining an

emergency removal order. After removal, the Department continued to interview

both and to investigate Gail’s circumstances. Although the Department interviewed

Cook as well, there is no indication that Cook’s allegations of Kane’s and Mother’s

drug use were otherwise uncorroborated or assumed to be true. Throughout the

Department’s investigation, Mother delayed or refused to take drug tests. When she

did submit to drug testing after the removal, she repeatedly tested positive for heroin,

morphine, amphetamines, methamphetamines, and opiates.                  However, she


      3
       Mother and Kane lived together.


                                           4
occasionally passed urinalysis tests.      Kane, who was uncooperative with the

Department, tested negative for controlled substances; however, the Department

noted that because Kane avoided and delayed submitting to the testing, it could not

determine if Kane “was using any substances around [Gail].” And at removal, Gail

had tested positive for amphetamines and methamphetamines; her exposure was

“determined to be both ingestion and environmental.”

      The record also does not support Mother’s assertion that her affidavit of

relinquishment was involuntary. At trial, Knight testified that neither she nor her

employer4 had made any promises or offers in exchange for Mother’s signing the

affidavit. Knight affirmed that Mother had signed her affidavit before a notary and

witnesses and that Mother had freely signed the affidavit. Indeed, Mother’s affidavit

clearly stated it was irrevocable and that she was “freely, voluntarily, and permanently”

relinquishing her parental rights to Gail.     Mother’s admittedly outside-the-record

allegations that her affidavit was involuntary cannot be considered by this court. See

In re B.H., No. 02-15-00155-CV, 2015 WL 5893626, at *4 (Tex. App.—Fort Worth

Oct. 8, 2015, no pet.) (mem. op.).

      Having carefully reviewed the entire record, the Anders brief, and Mother’s pro

se response, we conclude that there are no arguable grounds supporting the appeal;

thus, we agree with Mother’s appellate counsel and the Department that Mother’s

      Knight works for “Our Community Our Kids,” which contracts with the
      4

Department to provide caseworker services.


                                           5
appeal is without merit. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009,

pet. denied). Accordingly, we affirm the trial court’s order of termination. See Tex. R.

App. P. 43.2(a).

      We deny counsel’s request to withdraw because he has not shown “good

cause” other than his determination that an appeal would be frivolous. See In re P.M.,

520 S.W.3d 24, 27 (Tex. 2016) (per curiam) (“[A]n Anders motion to withdraw

brought in the court of appeals, in the absence of additional grounds for withdrawal,

may be premature.”); see also In re A.M. 495 S.W.3d 573, 582–83 & n.2 (Tex. App.—

Houston [1st Dist.] 2016, pets. denied) (noting that since P.M., “most courts of

appeals affirming parental termination orders after receiving Anders briefs have denied

the attorney’s motion to withdraw”). The Texas Supreme Court has held that in cases

such as this, “appointed counsel’s obligations [in the Supreme Court] can be satisfied

by filing a petition for review that satisfies the standards for an Anders brief.” P.M.,

520 S.W.3d at 27–28.


                                                      /s/ Brian Walker

                                                      Brian Walker
                                                      Justice

Delivered: May 7, 2021




                                           6